Name: 2003/856/CFSP: Council Decision 2003/856/CFSP of 8 December 2003 concerning the implementation of Joint Action 2002/210/CFSP on the European Union Police Mission
 Type: Decision
 Subject Matter: politics and public safety; NA;  EU institutions and European civil service;  EU finance;  European construction
 Date Published: 2003-12-10

 Avis juridique important|32003D08562003/856/CFSP: Council Decision 2003/856/CFSP of 8 December 2003 concerning the implementation of Joint Action 2002/210/CFSP on the European Union Police Mission Official Journal L 323 , 10/12/2003 P. 0013 - 0013Council Decision 2003/856/CFSPof 8 December 2003concerning the implementation of Joint Action 2002/210/CFSP on the European Union Police MissionTHE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Joint Action 2002/210/CFSP of 11 March 2002 on the European Union Police Mission (EUPM)(1), and in particular Article 9(1)(b), last subparagraph thereof, in conjunction with the second indent of Article 23(2) of the Treaty on European Union,Whereas:The Council should decide on the final budget for the year 2004,HAS DECIDED AS FOLLOWS:Article 11. An amount of EUR 17,5 million covering operational running costs of EUPM in 2004 shall be financed in common from the general budget of the European Union.2. The management of the expenditure financed by the general budget of the European Union specified in paragraph 1 shall be subject to the procedures and rules of the Community applying to budget matters with the exception that any pre-financing shall not remain the property of the Community.Article 2This Decision shall take effect on the date of its adoption.Article 3This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 8 December 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 70, 13.3.2002, p. 1.